Keefe, Judge:
Tbis appeal to reappraisement brought by the collector of customs at the port of Seattle involves the importation of certain silk fishing guts and similar equipment imported from Japan. The merchandise was entered at the per se invoice prices, packed, less the following charges included therein: shipping charges, 15 yen; marine insurance, 24.75 yen; consular fee, 9.35 yen; and petties, 12.50 yen, total, 61.60 yen. To the total invoice prices of 4998.586 yen there was added insurance on 5,500 yen amounting to 24.75 yen. This addition of insurance was also deducted upon entry,, thus mailing the total deduction for nondutiable charges 86.35 yen.
At the trial it was stipulated and agreed between the parties hereto that the export value of the merchandise herein is represented by the-entered and appraised value, plus 24.75 yen and that the foreign value thereof is no higher.
It is clear from the record that the item of marine insurance formed no part of the per se price of the merchandise and should not have been deducted therefrom upon entry. In view of the agreement of counsel. I find that the export value of the merchandise herein is represented hy the entered value plus 24.75 yen.
Judgment will therefore be entered accordingly.